26 So.3d 49 (2009)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
COMPREHENSIVE HEALTH CENTER, LLC, a/a/o Leonie A. Joseph, Respondent.
No. 3D09-1930.
District Court of Appeal of Florida, Third District.
December 30, 2009.
Michael J. Neimand, Miami, for petitioner.
Marlene S. Reiss, Miami, for respondent.
Before WELLS, CORTIÑAS, and SALTER JJ.
WELLS, Judge.
United Automobile Insurance Company petitions this court to issue a writ of certiorari quashing a decision of the appellate division of the circuit court, affirming a summary judgment entered following exclusion of the insurance company's expert medical witness affidavit because that affidavit was not predicated on an independent medical examination conducted by the insurance company. We grant the writ and quash the decision on the authority of this court's most recent decisions confirming that a physician's report, whether used to support a section 627.736(4)(b) denial of a claim that a bill or claim is not reasonable, related or necessary or whether used to support withdrawal or termination of payments being made to a treating physician under section 627.736(7)(a), need not be based on a physical examination conducted by either the reporting physician or by another physician on the insurance company's behalf. See, e.g., United Auto. Ins. Co. v. Perez, 21 So.3d 886 (Fla. 3d DCA 2009); Partners in Health Chiropractic v. United Auto. Ins. Co., 21 So.3d 858 (Fla. 3d DCA 2009); United Auto. Ins. *50 Co. v. Santa Fe Med. Ctr. (a/a/o Telmo Lopez), 21 So.3d 60 (Fla. 3d DCA 2009); United Auto. Ins. Co. v. Metro Injury & Rehab. Ctr., 16 So.3d 897 (Fla. 3d DCA 2009).
Petition granted.